UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1124


In Re:   BERNARD MIDDLETON, a/k/a Cass,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:92-cr-00348-CMH-3)


Submitted:   May 6, 2014                    Decided:   May 15, 2014


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bernard Middleton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bernard Middleton petitions for a writ of mandamus,

alleging that the district court has unduly delayed ruling on

two post-judgment motions.            He seeks an order from this court

directing the district court to act.            We conclude that there has

been no undue delay in the district court.              Therefore, although

we   grant    leave   to    proceed   in    forma   pauperis,   we   deny   the

mandamus petition without prejudice to Middleton’s right to file

another      petition      if   the    district     court   does     not    act

expeditiously on the pending post-judgment motions.                   We also

deny his motion to remove district judge and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                            PETITION DENIED




                                        2